Exhibit 10.2

RAIT FINANCIAL TRUST

2015 LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD

GRANT AGREEMENT

To: [Eligible Officer]

Reference is made to Item 5.02 of the Current Report on Form 8-K filed by RAIT
Financial Trust (“RAIT”) on April 6, 2015 with the Securities and Exchange
Commission which sets forth the terms of RAIT’s 2015 Long Term Incentive Plan
(“Long Term Equity Plan”) adopted under Article IV and Article V of the RAIT
2012 Incentive Award Plan (the “Plan”). Attached as Appendix A hereto are
portions of the Long Term Equity Plan relating to awards of Performance Share
Units (each a “Unit” and, collectively, the “Units”). You have been granted an
award (the “Award”) of Units under the Long Term Equity Plan. This Grant
Agreement (the “Grant Agreement”) sets forth the potential number of Units that
may vest and be redeemed under this Award and its terms and conditions. The
Award is contingent upon your acknowledgement and acceptance of the terms and
conditions as set forth in this Grant Agreement, in the Long Term Equity Plan
and in the Plan. The terms of your “Annual Restricted Share Awards” referenced
in the Long Term Equity Plan are set forth in a separate Grant Agreement.

 

Grant Date: March 31, 2015 Number of Units:

Threshold: [            ] Units

Target: [            ] Units

Maximum: [            ] Units

The actual number of Units that may vest and be redeemed shall be determined
according to the level of achievement of the performance targets (“Performance
Targets”) established by the Committee (as defined in the Plan) on March 31,
2015 and set forth in Appendix A hereto. Nature of Units: Each Unit represents
the right to receive one share of RAIT’s Common Shares (the “Common Shares”) or
the cash equivalent based on Fair Market Value (as defined in the Plan) on the
date of vesting, pursuant to the terms of this Grant Agreement, and consistent
with the provisions of the Plan, including any adjustment hereunder or
thereunder, as applicable. The Committee shall determine in its sole discretion
at any time and from time to time through the date of vesting of the Unit
whether any or all vested Units shall be redeemed with Common Shares or cash or
any combination thereof.

Vesting:

The Units awarded pursuant to the terms of this Grant Agreement and the Long
Term Equity Plan, shall vest 50% upon achievement of the Performance Targets
determined as of the last day of the three year performance period (the
“Performance Period”). The Compensation Committee will make a determination on
your satisfaction of Performance Targets within three months of the completion
of the Performance Period (the “Determination Date”), which shall also be the



--------------------------------------------------------------------------------

initial vesting date of such Units. The remaining 50% of the Performance Share
Units shall vest on the first anniversary of the Determination Date. In each
case, vesting is contingent upon your continued employment through the vesting
date and subject to the terms of any employment agreement between you and RAIT
or any subsidiary of RAIT. The above notwithstanding, if your employment is
terminated due to death, or disability, other than voluntarily or for cause (as
defined in the your employment agreement) (a “Qualified Termination”) prior to
the conclusion of the Performance Period, then such performance period will be
shortened to conclude on the date of such Qualified Termination (a “Shortened
Performance Period”). In such event, the Compensation Committee will determine
within three months after the date of such Qualified Termination the number of
Performance Share Units earned, if any, for such Shortened Performance Period in
accordance with the performance criteria established for such award. Your earned
Performance Share Units, if any, will vest as of the date that the Compensation
Committee determines the achievement of such performance criteria and will not
be subject to the additional time based vesting period. The number of
Performance Share Units vested shall be determined on a pro rata basis by
multiplying the number of Performance Share Units earned by a fraction, the
numerator is the number of days in the Shortened Performance Period and the
denominator of which is the number of days in the original 3-year Performance
Period. If the Performance Targets are not met, you will not vest in any Units.
Performance Period: Fiscal Years 2015, 2016 and 2017. Voting/Dividend Rights:

Units will not have any voting rights.

 

Following the 3-year Performance Period, RAIT shall establish a “Dividend
Equivalent Account” with respect to those Performance Share Units that remain
unvested. If any dividends are paid with respect to RAIT’s common shares, you
will receive a credit to your Performance Share Unit Award Dividend Account
equal to the value of the cash dividends that would have been distributed if you
held the number of RAIT’s common shares represented by such unvested Units. (No
credit shall be made with respect to Performance Share Units vesting at the end
of the 3-year Performance Period.) Within thirty (30) days following the date
any such unvested Performance Share Units become vested, a cash payment will be
paid to you by RAIT equal to the value of the aggregate amount of cash credited
to your Dividend Equivalent Account for the corresponding number of common
shares represented by such Performance Share Units. No interest shall accrue
with respect to any cash amounts credited to your Dividend Equivalent Account.
If any unvested Performance Share Units are forfeited for any reason prior to
vesting, the aggregate amount credited to your Dividend Equivalent Account with
respect to such unvested Performance Share Units shall also be forfeited and you
shall not have any rights with respect to any such amounts.

 

2



--------------------------------------------------------------------------------

Tax Liability and Payment of Taxes: You acknowledge and agree that any income or
other taxes due from you with respect to the Award issued pursuant to this Grant
Agreement shall be your responsibility. Upon vesting, you may elect to have a
portion of the Units withheld in order to satisfy your tax obligations.
Redemption: Promptly following the Committee’s determination that any Units have
vested, RAIT shall notify you (or your personal representative, heir or legatee
in the event of your death or incapacity) that your Units are redeemable
pursuant to Section 4.04 of the Plan and shall, upon request by you (or your
personal representative, heir or legatee in the event of your death or
incapacity), deliver a certificate for such shares; provided, however, that
RAIT, in its sole discretion, shall have the option to pay you the fair market
value of the shares, which shall be measured as of the date when the right to
the shares became vested, in lieu of delivery of the certificate. The Committee
may condition delivery of the certificate or cash, as applicable, upon the prior
receipt from you of any undertakings which it may determine are required to
assure that the certificate or cash, as applicable, is being issued in
compliance with federal and state securities laws. The right to payment of any
fractional shares shall be satisfied in cash, measured by the product of the
fractional amount times the fair market value of a share when the right to the
shares became vested. Transferability: Except as otherwise provided in this
Grant Agreement, until the award vests and become non-forfeitable, you may not
transfer or assign the award for any reason, other than under your will or as
required by intestate laws. Any attempted transfer or assignment will be null
and void. Restrictions on Resale: By accepting this Grant Agreement, you agree
to be bound by RAIT’s policies regarding the transfer of the Common Shares and
understand that there may be certain times during the year in which the you will
be prohibited from selling, transferring, pledging, donating, assigning,
mortgaging, or encumbering Common Shares Clawback: In addition to, and not in
limitation of, the forfeiture of the Award (or any portion thereof) as provided
in this Grant Agreement, the Long Term Equity Plan or the Plan, RAIT may recover
amounts paid to you pursuant to this Award to the extent that the Committee,
following an appropriate investigation and consideration of all relevant
circumstances, determines that you have engaged in fraud or willful misconduct
that caused the requirement for a material accounting restatement of RAIT’s
financial statements due to material noncompliance with any financial reporting
requirement (excluding any restatement due solely to a change in accounting
rules).

Miscellaneous:

As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Grant Agreement shall be
interpreted by the Board (or a committee thereof)

 

3



--------------------------------------------------------------------------------

and that any such interpretation of the terms of this Grant Agreement and any
determination made by the Board (or a committee thereof) pursuant to this Grant
Agreement shall be final, binding and conclusive. This Grant Agreement may be
executed in counterparts. This Grant Agreement and the Award granted hereunder
shall be governed by Maryland Law.

This Grant Agreement and the Award granted hereunder are granted under and
governed by the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Grant Agreement
can be found in the Plan. Any inconsistency between this Grant Agreement and the
Plan shall be resolved in favor of the Plan. You hereby acknowledges receipt of
a copy of the Plan. The invalidity or unenforceability of any provisions of this
Grant Agreement shall not affect the validity or enforceability of any other
provision of this Grant Agreement, which shall remain in full force and effect.
In the event that any provision of this Grant Agreement or any word, phrase,
clause, sentence, or other portion hereof (or omission thereof) should be held
to be unenforceable or invalid for any reason, such provision or portion thereof
shall be modified or deleted in such a manner so as to make this Grant Agreement
as so modified legal and enforceable to the fullest extent permitted under
applicable law.

 

4



--------------------------------------------------------------------------------

BY SIGNING BELOW AND ACCEPTING THIS GRANT AGREEMENT AND THE AWARD GRANTED
HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN
THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

 

Authorized Officer Grantee

 

5



--------------------------------------------------------------------------------

Appendix A

RAIT Financial Trust (“RAIT”)

2015 Long Term Incentive Plan

Adopted Pursuant to the RAIT

2012 Incentive Award Plan

Performance Share Unit Awards

“Performance Share Unit Awards” The number of RAIT common shares of beneficial
interest (“ Common Shares ”) issued or their equivalent value in cash paid, at
the Compensation Committee’s option, at the conclusion of the relevant
performance period applicable to each Performance Share Unit Award to be
determined (a) for 80% of the awards, by RAIT’s performance relative to three
long term performance metrics established by the Compensation Committee, as
described in greater detail below, and (b) for 20% of the awards, by the
Compensation Committee’s subjective evaluation of the Eligible Officer’s
performance relative to achieving specified individual and/or collaborative
strategic objectives for the relevant performance period, which the Compensation
Committee has determined are also important elements of each Eligible Officer’s
contribution to the creation of overall shareholder value. The actual number of
Performance Share Units earned by a participant may range from none to the
Maximum number based on actual performance for the performance period. The
performance based awards vest 50% at the end of year 3 based on performance for
2015-2017, and the 50% balance, consisting of the same number of shares that
were awarded after year 3, become time vesting and vest at the end of year 4,
subject to forfeiture in such year only in the event RAIT has terminated the
Eligible Officer’s employment for cause or the Eligible Officer has resigned
without good reason as determined, in each situation, under such Eligible
Officer’s employment agreement . The Compensation Committee currently intends to
redeem any vested Performance Share Units with Common Shares, subject to the
availability of Common Shares under the 2012 Plan at the time of vesting.

The number of Common Shares issued, or their equivalent value in cash paid, at
the Compensation Committee’s option, to an Eligible Officer upon the maturity of
a Performance Share Unit Award at the end of the relevant performance period
will depend on RAIT’s achievement of at least a “Threshold” level of three
metrics: (1) Total Shareholder Return or “ TSR ” (stock price appreciation plus
aggregate dividends) as compared to a peer group of public companies (the “ TSR
Performance Peers ”) over the same time period, using the relative percentile
ranking approach for such comparison, (2) TSR as compared to the TSR for the
FTSE NAREIT Mortgage REIT Index (the “ NAREIT Mortgage Index ”), and (3) TSR for
holders of Common Shares on an absolute basis.

The “Threshold,” “Target,” and “Maximum” benchmarks to be established for the
TSR achieved by RAIT over each relevant three-year performance period in
comparison to the performance metrics listed below and the resulting impact on
the number of shares earned by each Eligible Officer upon the maturity of
Performance Share Units at the conclusion of each three-year performance period,
is summarized in the following table:

 

Metric

   Weighting   Threshold   Target   Maximum

Relative 3-Year TSR vs. TSR Performance Peers

   40%   30th
Percentile   50th
Percentile   80th
Percentile

Relative 3-Year TSR vs. NAREIT Mortgage Index

   20%   30th
Percentile   50th
Percentile   80th
Percentile

Absolute 3-Year TSR

   20%   26.0%   37.0%   52.0%

Strategic Objectives

   20%   Subjective    

 

6



--------------------------------------------------------------------------------

No awards will be earned if below threshold performance is achieved for a
particular metric.

If performance falls between Threshold and Target or Target and Maximum for any
performance period, then the number of Performance Share Units earned will be
prorated.

Initial Grant of Long Term Equity Awards

Effective as of March 31, 2015, the date on which the Compensation Committee
approved the new Long Term Incentive Program, each of the Eligible Officers was
granted a Performance Share Unit Award, having the target value shown in the
table below for the 2015 – 2017 performance period:

 

     Target Value
of
Performance
Share
Units Award      Number of
Performance
Share
Units Issued
(1)  

[Eligible Officer]

   $ [                 ]       [             ] 

[Title]

     

 

(1) The number of Performance Share Units granted in relation to the target
value of each Performance Share Unit Award was determined by multiplying such
value by the maximum payout ratio of 1.5 and dividing the result by the closing
price of a Common Share on the New York Stock Exchange on the date of grant,
$6.86.

Additional Terms of the Long Term Equity Awards

Dividend Equivalents will not be paid on the 50% of the Performance Share Unit
Awards that have met the 3 year performance based criteria and have vested, but
Dividend Equivalents will be paid on the remaining 50 % of the Performance Share
Unit Awards only for the year during which they time vest, subject to forfeiture
prior to vesting. No Dividend Equivalents will be paid while the Performance
Share Unit Awards are subject to performance criteria. Dividend Equivalents will
accrue only on the portion of the Performance Share Unit Awards which have met
the performance criteria and remain subject only to time vesting.

The Restricted Share Awards will have voting rights and the Performance Share
Unit Awards will not have any voting rights.

Any Eligible Officer whose employment is terminated will forfeit any unvested
long term equity awards except with respect to Performance Share Units in the
event of a Qualified Termination as described below and except where such
Eligible Officer’s employment agreement with RAIT provides for accelerated
vesting in defined circumstances upon a change of control of RAIT.

If an Eligible Officer’s employment is terminated due to death or disability and
other than voluntarily or for cause (as defined in the relevant employment
agreement for each Eligible Officer) (a “Qualified Termination”) prior to the
conclusion of the 3-year performance period applicable to such Eligible
Officer’s Performance Share Units, then such performance period will be
shortened to conclude on the date of such Qualified Termination (a “ Shortened
Performance Period ”). In such event, the Compensation Committee will determine
within three months after the date of such Qualified Termination the number of
Performance Share Units earned by such Eligible Officer, if any, for such
Shortened Performance Period in accordance with the performance criteria
established for such award. The Eligible Officer’s earned Performance Share
Units, if any, will vest as of the date that the Compensation Committee
determines the achievement of such performance criteria and will not be subject
to the additional time based vesting

 

7



--------------------------------------------------------------------------------

period. The number of Performance Share Units eligible to be earned shall be
determined on a pro rata basis by multiplying the number of Performance Share
Units issued to such Eligible Officer by a fraction, the numerator is the number
of days in the Shortened Performance Period and the denominator of which is the
number of days in the original 3-year Performance Period. With respect to earned
Performance Share Units held by the Officer for which the Performance Period is
complete but for which the additional time-based vesting period is incomplete
prior to the Eligible Officer’s Qualified Termination, any restrictions on such
earned awards shall lapse and such earned awards shall automatically become
fully vested as of the date of such Qualified Termination.

Clawback Policy

Awards made under the new the Long Term Equity Plan will be subject to a
clawback policy which will allow RAIT to recover amounts paid to such officer
pursuant to such awards to the extent that the Compensation Committee, following
an appropriate investigation and consideration of all relevant circumstances,
determines that such officer has engaged in fraud or willful misconduct that
caused the requirement for a material accounting restatement of RAIT’s financial
statements due to material noncompliance with any financial reporting
requirement (excluding any restatement due solely to a change in accounting
rules).

 

8